
	
		II
		112th CONGRESS
		1st Session
		S. 374
		IN THE SENATE OF THE UNITED STATES
		
			February 17, 2011
			Mr. Kerry (for himself,
			 Ms. Snowe, and Ms. Collins) introduced the following bill; which
			 was read twice and referred to the Committee on Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  eliminate the 190-day lifetime limit on inpatient psychiatric hospital services
		  under the Medicare program.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Medicare Mental Health Inpatient
			 Equity Act.
		2.Elimination of
			 190-day lifetime limit on inpatient psychiatric hospital services
			(a)In
			 generalSection 1812 of the Social
			 Security Act (42 U.S.C. 1395d) is
			 amended—
				(1)in subsection
			 (b)—
					(A)in paragraph (1),
			 by adding or at the end;
					(B)in paragraph (2),
			 by striking ; or at the end and inserting a period; and
					(C)by striking
			 paragraph (3); and
					(2)in subsection (c),
			 by striking (but shall not be included and all that follows
			 before the period at the end.
				(b)Effective
			 DateThe amendments made by subsection (a) shall apply to items
			 and services furnished on or after January 1, 2012.
			
